Exhibit 99.3 EXECUTION COPY DEED OF MUTUAL COVENANT SEPTEMBER 10, 2009 PA GROUP LIMITED and NPA NOMINEES LIMITED and AUSTRALIAN ASSOCIATED PRESS PTY LIMITED and NEW ZEALAND PRESS ASSOCIATION LIMITED and THOMSON REUTERS FOUNDERS SHARE COMPANY LIMITED and THOMSON REUTERS CORPORATION and THOMSON REUTERS PLC CONTENTS Clause Page 1. Interpretation 3 2. Termination of Prior Agreements 7 3. Thomson Reuters Trust Principles 7 4. Appointment of Thomson Reuters Trustees 8 5. Additional Covenants with Thomson Reuters Founders Share Company 10 6. Covenants of Thomson Reuters Founders Share Company 11 7. Indemnities and Administrative Services 11 8. Variation and Termination 13 9. Changes in Parties 13 10. Relationship of the Parties 13 11. Notices 13 12. Governing Law and Jurisdiction 14 13. Third Party Rights 14 14. Counterparts 14 THIS DEED OF MUTUAL COVENANT is made the 10th day of September, 2009, BETWEEN: (1) PA GROUP LIMITED (No. 4197) (PA Group), a company incorporated in England whose registered office is at 85 Fleet Street, LondonEC4P 4BE; (2) NPA NOMINEES LIMITED (No. 1781639) (NPA Nominees), a company incorporated in England whose registered office is at 34 Southwark Bridge Road, London SE1 9EU; (3) AUSTRALIAN ASSOCIATED PRESS PTY LIMITED (Australian Associated Press), a company incorporated in the state of Victoria, Australia whose registered office is at AAP News Centre, 3 Rider Boulevard, Rhodes Waterside, Rhodes, NSW 2138, Australia; (4) NEW ZEALAND PRESS ASSOCIATION LIMITED (New Zealand Press Association), a company incorporated in New Zealand whose registered office is at Newspaper House, 93 Boulcott Street, PO Box 1599,Wellington, New Zealand; (5) THOMSON REUTERS FOUNDERS SHARE COMPANY LIMITED (No. 1812511) (Thomson Reuters Founders Share Company), a company incorporated in England whose registered office is at 5th Floor, Condor House, 10 St Paul’s Churchyard, London, EC4M 8AL; (6) THOMSON REUTERS CORPORATION (Thomson Reuters Corporation), a company incorporated in Ontario, Canada whose registered office is at Suite 2706, Toronto Dominion Bank Tower, P.O. Box 24, Toronto-Dominion Centre, Toronto, Ontario, M5K 1A1; and (7) THOMSON REUTERS PLC (No. 6141013) (Thomson Reuters PLC), a company incorporated in England whose registered office is at The Thomson Reuters Building, South Colonnade, Canary Wharf, London, E14 5EP. WHEREAS: (A) By an Agreement called an Agreement of Trust dated 9 July 1953 (as subsequently amended) and made between PA Group, The Newspaper Proprietors Association Limited (now called The Newspaper Publishers Association Limited), Australian Associated Press and New Zealand Press Association, the parties thereto agreed (as the holders of all the stock of Reuters Limited then in issue) to comply with the principles set out in it in respect of their holdings of stock in Reuters Limited. (B) The parties (in (A)) entered into a deed of mutual covenant dated 9 May 1984 (as subsequently altered, the 1984 Deed of Mutual Covenant) following the reconstruction of Reuters Limited and the acquisition of the whole of its issued voting share capital by Reuters Holdings PLC (Reuters Holdings) in order to record the terms on which they agreed to ensure that the Reuter Trust Principles (as defined in the 1998 Deed of Mutual Covenant (as defined below)) were complied with and the terms upon which the ‘A’ Shares (as defined in the 1984 Deed of Mutual Covenant) in Reuters Holdings were to be held. (C) Thomson Reuters Founders Share Company is a company limited by guarantee not having a share capital whose objects as amended by special resolution passed on 18 December 1997 included holding the Founders Share of £1 of Reuters Group PLC (Reuters Group) and entering into the 1984 Deed of Mutual Covenant. (D) The parties hereto other than Thomson Reuters Corporation and Thomson Reuters PLC entered into a deed of mutual covenant with Reuters Group dated February 18, 1998 (the 1998 Deed of Mutual Covenant) as part of the re-organisation of Reuters Holdings whereby the issued voting share capital of Reuters Holdings was cancelled through a scheme of arrangement under Section 425 of the Companies Act 1985.In return for the cancellation of such shares, cash and shares in Reuters Group were issued to the shareholders of Reuters Holdings, the arrangements in connection with the Founders Share of£1 of Reuters Group held by Thomson Reuters Founders Share Company were replicated in the Articles of Association of Reuters Group and in the 1998 Deed of Mutual Covenant and the 1984 Deed of Mutual Covenant was terminated. (E) The parties hereto entered into a deed of mutual covenant dated April 17, 2008 (the 2008 Deed of Mutual Covenant) in connection with the acquisition (the Acquisition) of Reuters Group by The Thomson Corporation (renamed Thomson Reuters Corporation), which was implemented by means of a dual listed company structure (the DLC Structure). The Acquisition was effected under a scheme of arrangement under Section 425 of the Companies Act 1985 pursuant to which the issued voting share capital of Reuters Group was cancelled with new shares in Reuters Group being issued to Thomson Reuters PLC, and shares in Thomson Reuters PLC were issued to the shareholders of Reuters Group. In connection with the Acquisition, a Reuters Founders Share in the capital of each of Thomson Reuters Corporation and Thomson Reuters PLC was issued to Thomson Reuters Founders Share Company and the 1998 Deed of Mutual Covenant was terminated. (F) On September 10, 2009, Thomson Reuters unified its DLC Structure by way of a scheme of arrangement between Thomson Reuters PLC and its shareholders under Part 26 of the Companies Act 2006 (Unification).Under the scheme of arrangement, all of the issued voting share capital of Thomson Reuters PLC subject to the scheme were either cancelled or transferred to Thomson Reuters Corporation, common shares in the capital of Thomson Reuters Corporation were issued to the shareholders of Thomson Reuters PLC and Thomson Reuters PLC became a Wholly-Owned Subsidiary (as defined in Thomson Reuters PLC’s Articles) of Thomson Reuters Corporation. (G) Following Unification, Thomson Reuters PLC redeemed and cancelled its Reuters Founders Share, having satisfied the Thomson Reuters Trustees (as defined in this Deed) that the effect of such redemption and cancellation would be substantially to preserve and not to impair the legal rights of the holder of the Thomson Reuters Founders Share in the capital of Thomson Reuters Corporation in relation to Thomson
